Citation Nr: 0937536	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as jungle rot, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

In July 2007, the Board remanded the matter on appeal.  A 
review of the evidence of record reflects that further 
development is necessary before a decision can be made.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In July 2007, the Board remanded the matter on appeal for 
further development to include providing proper notice, 
obtaining service treatment and VA records, and scheduling a 
VA examination.  In November 2008, VA sent the Veteran a 
letter informing him that the VA medical center (VAMC) would 
be scheduling an examination and would notify him of the 
time, date, and place of examination.  He was also notified 
of the consequences for failing to report for an examination.  
A January 2009 record from the VAMC indicates that the 
scheduled VA examination was cancelled and that the Veteran 
withdrew his claim.  In January 2009, VA sent the Veteran a 
letter noting that the VAMC had advised VA that he wished to 
withdraw his claim for his skin condition and sought written 
clarification confirming such.  No response has been received 
from the Veteran regarding whether he desires to withdraw his 
claim.  Moreover, no correspondence has been received from 
the Veteran since his March 2007 hearing.

As the record currently stands, the Veteran did not report to 
his VA examination scheduled in January 2009, nor has he 
formally withdrawn his claim.  38 C.F.R. § 20.204(b).  In an 
August 2009 brief, the Veteran's representative contended 
that the Veteran failed to report to his examination and 
should be afforded another opportunity to attend.  As the 
Veteran's intentions are unclear, the Board concludes that a 
remand is necessary for another attempt to confirm withdrawal 
of the claim.  If the Veteran does not confirm withdrawal of 
his claim, then he should be afforded another opportunity to 
attend a VA examination.   

Additionally, if the Veteran does not confirm withdrawal of 
his claim, the Board notes that pursuant to the July 2007 
remand, efforts to obtain any additional service treatment 
records, in particular a separation examination report, as 
well as all VAMC records dated from March 2007 were 
requested.  VAMC records dated from February 2006 to March 
2007 were associated with the claims file.  In September 
2007, the National Personnel Records Center (NPRC) responded 
that the service treatment records were previously sent in 
August 2005.  The Board notes that although service treatment 
records were associated with the claims file in August 2005, 
they did not contain a separation examination report.  
Additionally, the July 2007 instructed that if efforts to 
obtain any additional service treatment records were 
unsuccessful, a formal finding of unavailability should be 
issued.  However, none has been associated with the claims 
file.  Therefore, on remand, the RO should issue a formal 
finding of unavailable as it appears the Veteran's separation 
examination report is unavailable.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Further, if the Veteran does not confirm withdraw of his 
claim, VAMC records dated from March 2007 to the present 
should be associated with the claims file.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek clarification 
from the Veteran regarding whether he 
desires to withdraw his claim for service 
connection for a skin condition.  

2.  If the Veteran does not indicate that 
he desires to withdraw the claim in 
question, a formal finding of 
unavailability should be issued regarding 
the unavailability of the separation 
examination report.

3.  If the Veteran does not indicate that 
he desires to withdraw his claim, VAMC 
records dated from March 2007 to the 
present should be associated with the 
claims file.

4.  If the Veteran does not indicate that 
he desires to withdraw his claim, the 
AMC/RO should schedule the Veteran for a 
VA skin disorders examination to determine 
the nature and etiology of the Veteran's 
skin disorder, specifically described as 
"jungle rot" on his feet and groin area.  
The examiner should review all pertinent 
medical records in the claims file, 
including the available service treatment 
records, the Veteran's testimony regarding 
his acquiring these skin conditions/skin 
injuries in the field during combat and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  The examiner should make 
findings as to any diagnoses of any skin 
disorders found.  As well, the examiner 
should render an opinion as to whether it 
is at least as likely as not (at least a 
50/50 possibility) that any currently 
manifested skin disorder was incurred in 
or aggravated during service, or is 
otherwise related to service, to include 
exposure to Agent Orange.  It is requested 
that the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the Veteran's claimed skin 
disorder, as there is some indication that 
the Veteran has food allergies, or a 
possible liver condition, which could 
cause skin problems.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The Veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the Veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

